O’Hara, J.
(dissenting). The Federal Employers’ Liability Act1 has a built-in comparative negligence doctrine.2
In order to sustain the net verdict of $25,000 the gross verdict of necessity would have to have been $100,000. This amount is simply not within the range of proof of damages. $100,000 for 2-1/2 months loss of work and five days in the hospital plus a possibility of residual pain is unrealistic even in this day of generous verdicts.
1 would reverse and remand for a new trial limited to the issue of damages. I would also hold the issues of liability and the degree of contributory negligence are the law of the case and to that extent res judicata.

 45 USCA 53.


 As does Wisconsin where I am also admitted to practice. In my view it is infinitely more sensible than our unrealistic total bar by contributory negligence.